Exhibit 10.1

 

CONSULTING SERVICES AGREEMENT

 

THIS CONSULTING SERVICES AGREEMENT (this “Agreement”), dated as of January 1,
2016 (“Effective Date”), is between THADDEUS DUPPER whose address is 717 Golf
Club Drive, Castle Rock, CO 80108 (“CONSULTANT”) and EVOLVING SYSTEMS, INC. with
its principal place of business at 9777 Pyramid Court, Suite 100, Englewood,
Colorado 80112 (“COMPANY”).

 

CONSULTANT is the COMPANY’s CEO and his employment is terminating on the
Effective Date of this Agreement.

 

COMPANY wishes to engage CONSULTANT to provide certain consulting services to
assist with transitioning his responsibilities to the COMPANY’s new CEO, Thomas
Thekkethala and new CFO, Dan Moorhead, and other matters as requested by the
COMPANY.

 

CONSULTANT is willing to perform transition services as a CONSULTANT for
COMPANY.

 

In consideration of the above recitals and the mutual covenants contained in
this Agreement, the parties agree as follows:

 

1.                                    Engagement as CONSULTANT. COMPANY retains
CONSULTANT to provide consulting services as described in Attachment A (the
“Authorization”), and CONSULTANT agrees to perform such services, subject to the
terms and conditions of this Agreement.  The manner in which CONSULTANT chooses
to complete the services are in CONSULTANT’s sole discretion and control.
 Unless otherwise agreed in an Authorization, CONSULTANT agrees to provide his
own equipment, tools and other materials at his own expense and to complete the
services in a timely and professional manner consistent with industry standards,
and at a location, place and time which CONSULTANT deems appropriate.  COMPANY
will make its facilities and equipment available to CONSULTANT during normal
business hours if and when necessary.

 

COMPANY agrees to give CONSULTANT as much advance notice as is reasonably
feasible of meetings, and to work with CONSULTANT to schedule other
consultations at convenient times.

 

2.                                    Invoicing and Payment.  CONSULTANT will
invoice COMPANY monthly for service provided in the prior month at the rate
described in Attachment A and for expenses at CONSULTANT’s cost, provided
CONSULTANT obtains approval of expenses by COMPANY in advance and submits
verification of such expenses as COMPANY may require. COMPANY will pay
CONSULTANT within fifteen (15) days after receipt of invoice.

 

3.                                    Confidentiality; Ownership of Intellectual
Property.  CONSULTANT acknowledges that CONSULTANT may be exposed to certain
confidential and proprietary information and trade secrets of COMPANY and its
customers during the course of performing services under this Agreement.  In
partial consideration of the terms of this Agreement, CONSULTANT agrees to
execute and strictly observe the “Mutual Nondisclosure Agreement” attached as
Attachment B.  CONSULTANT agrees to promptly execute any additional agreements
or documents at the request of COMPANY or a customer of COMPANY pertaining to
the protection of confidential or proprietary information in connection with
work performed by CONSULTANT under this Agreement.  Upon termination of this
Agreement, CONSULTANT will return or destroy COMPANY’s Confidential Information
as directed by COMPANY.  CONSULTANT reserves the right to retain documents and
materials prepared by CONSULTANT as well as emails and correspondence between
the parties for archival purposes for such period of time as CONSULTANT deems
appropriate.

 

4.                                    Independent Contractor. (a)  CONSULTANT
acknowledges and agrees that CONSULTANT is an independent contractor and not an
employee of COMPANY. Nothing in this Agreement will be interpreted or construed
as creating or establishing the relationship of an employer and employee between
COMPANY and CONSULTANT.

 

(b)                                 CONSULTANT will be solely responsible for
withholding and payment of any and all applicable federal and/or state payroll
taxes, social security taxes, and unemployment taxes and will indemnify COMPANY
and hold it harmless from and against all claims, damages, losses and expenses,
including reasonable fees and expenses of attorneys and other professional fees
relating to any obligation imposed by law on COMPANY to pay any withholding
taxes, social security, unemployment or disability insurance or similar items in
connection with compensation received by CONSULTANT pursuant to this Agreement.

 

1

--------------------------------------------------------------------------------


 

(c)                                  CONSULTANT will not be entitled to
participate in any plans, arrangements or distributions by COMPANY pertaining to
any employee bonus, employee stock purchase plan, insurance or similar benefits
for COMPANY’s employees.

 

(d)                                 Subject to the terms of the Mutual
Nondisclosure Agreement and CONSULTANT’s Employment Agreement, CONSULTANT will
retain the right to perform work for others during the term of this Agreement.

 

5.                                    Indemnification.  Each party agrees to
defend, indemnify, and hold the other party harmless from any claims, actions,
demands, losses, liabilities, costs and expenses (including reasonable
attorneys’ fees) to the extent arising from the gross negligence or willful
misconduct of the other party, its employees or agents, which result in injury
to persons or real property.

 

6.                                      Limitation on Assignments and
Subcontracts.  CONSULTANT will not assign, subcontract or delegate any of his
rights, obligations or duties under this Agreement or under any Authorization.
 All work relating to any Authorization under this Agreement will be performed
by CONSULTANT.

 

7.                                      Limitation of Liability.  IN NO EVENT
WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR CONSEQUENTIAL, INCIDENTAL,
SPECIAL, INDIRECT DAMAGES, OR LOSS OF PROFITS, REVENUE, DATA OR USE, REGARDLESS
OR ANY KNOWLEDGE OR NOTIFICATION OF THE LIKELIHOOD OF SUCH DAMAGES OCCURRING.

 

8.                                      Termination.  Either party may terminate
this Agreement and its associated Authorizations, upon thirty (30) days’ written
notice to the other party.  Unless such termination is as a result of
CONSULTANT’s failure to perform his obligations, COMPANY will be obligated to
pay CONSULTANT’s compensation through the date of termination, and expenses
incurred by CONSULTANT prior to the date of such termination.  The termination
of this Agreement will not prejudice the rights or remedies of COMPANY on
account of any failure of CONSULTANT to perform his obligations under this
Agreement.

 

9.                                      Modification.  This Agreement may not be
modified, except in a written modification executed by CONSULTANT and an
authorized officer of the COMPANY.  If any particular provision or portion of a
provision of this Agreement or the Mutual Nondisclosure Agreement will be
adjudicated to be unenforceable or invalid, the remainder of such agreement will
be enforced as fully as possible and the unenforceable provision will be deemed
to be modified to the limited extent required to permit its enforcement in the
manner most closely approximating the intention of the parties expressed
therein.

 

10.                               Governing Law.  This Agreement will be
governed by and construed under the laws of the State of Colorado. Each party
irrevocably consents to the jurisdiction and venue of the state and federal
courts located in Denver, Colorado.

 

11.                               Notices. Any Authorization, statement, payment
or other notices under this Agreement will be deemed given if personally given,
delivered by overnight courier or mailed by first class mail, postage prepaid to
the parties at the addresses stated above or such other address as either party
may designate by notice as provided in this section.

 

12.                               Survival.  The terms and provisions of
Sections 3, 4, 5, 7 and 10 above will survive the termination or expiration of
this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

EVOLVING SYSTEMS, INC.

CONSULTANT

 

 

 

 

By:

/s/ THOMAS THEKKETHALA

 

/s/ THADDEUS DUPPER

 

 

Thomas Thekkethala

 

Thaddeus Dupper

 

 

Title: CEO

 

 

 

 

2

--------------------------------------------------------------------------------


 

Attachment A

 

Description of Services to be provided:   Beginning January 4, 2016 through
February 29, 2016, CONSULTANT agrees to provide consulting to the COMPANY upon
COMPANY’s request, including, but not limited to the following:

 

·                  Develop a proposed plan of activities to aid transition of
Mr. Thekkethala and Mr. Moorhead into their new roles as CEO and CFO.

·                  Introductions, etc., to help establish/ensure relationships
with key customers, partners and suppliers.

·                  Conduct working sessions with Mr. Thekkethala and
Mr. Moorhead on NASDAQ and public company activities, compliance and related
matters;  and

·                  Other items or activities related to the transition as may
arise.

·                  Upon completion of the term, a written report describing
completed actions, recommendations and pending matters.

 

By mutual written agreement, the parties may extend the period of services
beyond February 29, 2016.

 

Use of Company Laptop: You may retain your Company provided laptop for use in
providing services under this Agreement.  Upon completion of your services, you
will return the laptop to the Company.

 

Compensation:  Consultant will be paid $1,083 per day for consulting services,
not to exceed $21,660 (20 days) without Company’s prior approval.  Within ten
(10) days after the end of each month, CONSULTANT will provide COMPANY with an
invoice for services performed and reimbursable expenses incurred.

 

CONSULTANT

 

 

 

/s/ THADDEUS DUPPER

 

 

Thaddeus Dupper

 

 

 

EVOLVING SYSTEMS, INC.

 

 

 

By:

/s/ THOMAS THEKKETHALA

 

 

 

Thomas Thekkethala

 

 

Title: CEO

 

 

3

--------------------------------------------------------------------------------


 

Attachment B

MUTUAL NONDISCLOSURE AGREEMENT

 

THIS AGREEMENT is entered into between THADDEUS DUPPER and EVOLVING
SYSTEMS, INC. as of the Effective Date noted on the signature page.

 

RECITALS

 

The parties contemplate entering into a business relationship (“Purpose”) during
which one party (“Disclosing Party”) may disclose to the other party (“Receiving
Party”) certain confidential or proprietary information; and

 

With respect to the information exchanged between the parties, the parties agree
as follows:

 

1.                                      Definition of Confidential Information.
 “Confidential Information” means information, including, but not be limited to,
performance, sales, financial, contractual and special marketing information,
ideas, technical data, and concepts originated by the Disclosing Party and
furnished to a Receiving Party, whether orally, in writing or any other medium,
which information the Disclosing Party desires to protect against unrestricted
disclosure or competitive use which (i) has not previously been published or
otherwise disclosed to the general public, (ii) has not previously been made
available without restriction to the Receiving Party or others, (iii) is marked
as, indicated as, or could be reasonably construed to be confidential or
proprietary.

 

2.                                      Obligation to Maintain Confidentiality
and Limitation on Use.  The Receiving Party will:

 

a.                                      hold the Confidential Information in
confidence, exercising a degree of care not less than the care used by such
party to protect its own proprietary or confidential information that it does
not wish to disclose, and in no event less than a reasonable degree of care;

b.                                      restrict disclosure of the Confidential
Information solely to those Representatives with a need to know and not disclose
it to any other person;

c.                                       advise those Representatives of their
obligations with respect to the Confidential Information; and

d.                                      use the Confidential Information only in
connection with the Purpose and reproduce such Confidential Information only to
the extent necessary for such Purpose.

 

The term “Representatives” means the Affiliates of either party and the
respective directors, officers, employees, attorneys, consultants and other
agents and advisors of either party or of the Affiliates of either party.  An
“Affiliate” means any entity that directly or indirectly controls, is controlled
by or is under common control with a party, whether such control arises through
the ownership of voting stock, by contract, or otherwise. Each party will be
responsible for any breach of this Agreement by its respective Representatives
and will take all reasonably necessary measures to restrain its Representatives
from unauthorized disclosure or use of Confidential Information.

 

3.                                      Exclusions.  The Receiving Party will
have no obligation to preserve the confidential nature of any information which:

 

a.                                      was previously known to such party free
of any obligation to keep it confidential; or

b.                                      is or becomes publicly available by
means other than unauthorized disclosure; or

c.                                       is developed by or on behalf of such
party independent of any Confidential Information furnished under this
Agreement; or

d.                                      is received from a third party whose
disclosure does not violate any confidentiality obligation.

 

4.                                    Mandatory Disclosure Exemption.  In the
event the Receiving Party or its employees need (for securities law purposes) to
make disclosures of Confidential Information or become legally compelled (by
oral questions, interrogatories, requests for information or documents,
subpoenas, civil investigative demands or otherwise) to disclose any
Confidential Information of the Disclosing Party, the Receiving Party will
provide the Disclosing Party with prompt written notice so that (a) the
Disclosing Party can work with the Receiving Party to limit the disclosure to
the greatest extent possible consistent with legal obligations (it being
understood that disclosure of the name of the other party will never be made
without that party’s prior written consent) or (b) the Disclosing Party may seek
a protective order or other appropriate remedy, or if the Disclosing Party so
directs, the Receiving Party will exercise its reasonable best efforts to obtain
a protective order or other appropriate remedy at the Disclosing Party’s
reasonable expense.  Failing the entry of a protective order or other
appropriate remedy or receipt of a waiver hereunder, the Receiving Party will
furnish only that portion of the Confidential Information which it is advised by
its counsel is legally required to be furnished and will exercise its reasonable
best efforts to obtain reliable assurance that confidential treatment will be
accorded such Confidential Information.

 

4

--------------------------------------------------------------------------------


 

5.                                      No Rights Granted.  All Confidential
Information and all tangible forms of such information received under this
Agreement by the Receiving Party will remain the property of Disclosing Party.
 Nothing contained in this Agreement will be construed as (i) requiring
Disclosing Party to disclose, or Receiving Party to accept, any particular
information, or (ii) granting to Receiving Party a license, either express or
implied, under any patent, copyright, trade secret, or other intellectual
property rights now or hereafter owned, obtained or licensable by Disclosing
Party. Neither this Agreement, nor the disclosure of Confidential Information
under this Agreement will constitute or imply any promise or any commitment by
either party with respect to any other present or future transaction.  Each
party agrees that it will not modify or create other works with the other
party’s Confidential Information, or reverse engineer or decompile or
disassemble any software programs contained therein.

 

6.                                      No Warranty.  All Confidential
Information is provided “As Is”, without warranty of any kind. In particular,
the parties do not warrant, assure or guarantee that the information disclosed
constitutes a non-infringement of other third party trademarks, patents,
copyrights, mask works or any other intellectual property right in the
information disclosed.  Receiving Party agrees that Disclosing Party will not
have liability or responsibility for any errors or omissions in, or any business
decisions made by Receiving Party in reliance on, any Confidential Information
disclosed by Disclosing Party under this Agreement.

 

7.                                      Remedies.  Each party agrees that the
Disclosing Party would be irreparably injured by a breach of this Agreement by
the Receiving Party or its Representatives and that the Disclosing Party will be
entitled to equitable relief, including injunctive relief and specific
performance, in the event of any breach of the provisions of this Agreement.
 Such remedies will not be deemed to be the exclusive remedies for a breach of
this Agreement, but will be in addition to all other remedies available at law
or in equity.

 

8.                                      Compliance with Export Regulations.
 Each Party agrees that it will not export or re-export outside the United
States, either directly or indirectly, any Confidential Information without
first obtaining the prior written approval of the Disclosing Party, which may
entail obtaining clearance or licensing by a governmental authority.

 

9.                                      Term.  The term of this Agreement will
commence on the Effective Date and will continue for the term of the Consulting
Services Agreement entered into between the parties (the “Term”). A party’s
obligations to protect Confidential Information which it has received during the
Term will survive for a period of three (3) years after the date of disclosure
of such Confidential Information; provided, however, that a party’s obligation
to protect any Confidential Information which is a trade secret under applicable
law will continue as long as such Confidential Information remains a trade
secret under applicable law.

 

10.                               Governing Law.  This Agreement will be
governed by and construed under the laws of the State of Colorado. Each party
irrevocably consents to the jurisdiction and venue of the state and federal
courts located in Denver, Colorado.

 

11.                               Entire Agreement.  This Agreement constitutes
the entire understanding between the parties with respect to Confidential
Information provided in connection with the Purpose and supersedes all prior
agreements between the parties with respect to Confidential Information provided
in connection with Purpose. No amendment or modification of this Agreement will
be valid or binding on the parties unless made in writing and executed on behalf
of each party by its duly authorized representative.  If any provision of this
Agreement is found to be unenforceable, the remainder will be enforced as fully
as possible and the unenforceable provision will be deemed to be modified to the
limited extent required to permit its enforcement in a manner most closely
approximating the intention of the parties as expressed in this Agreement.

 

12.                               Notices.  All notices and other communications
provided for or permitted under this Agreement will be in writing, made by hand
delivery; first class mail, postage prepaid, return receipt requested; or by
reliable overnight courier addressed to a party at the address indicated in this
Agreement.  Notices will be deemed delivered when received by the party being
notified, or, if sent via first class mail as above, will be deemed delivered
four days after such remittance.

 

13.                               Assignment.  Neither this Agreement nor any of
the rights and obligations created in this Agreement may be assigned, in whole
or in part, by either party, without the prior written consent of the other
party.  Any assignment contrary to the foregoing is void.  This Agreement will
be binding upon and inure to the benefit of the parties and their respective
permitted successors and assigns.

 

5

--------------------------------------------------------------------------------


 

14.                               Administrative Ease.  The parties agree that
this Agreement may be executed in counterparts, and that such counterpart
signatures will be considered effective if provided by PDF or facsimile
transmission.

 

Each party has caused this Agreement to be executed on its behalf as of the
1st day of January, 2016 (“Effective Date”).

 

THADDEUS DUPPER

 

 

 

/s/ THADDEUS DUPPER

 

 

 

 

EVOLVING SYSTEMS, INC.

 

 

 

By:

/s/ THOMAS THEKKETHALA

 

 

Thomas Thekkethala

 

Title: CEO

 

 

6

--------------------------------------------------------------------------------